Citation Nr: 0618638	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  97-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis with the residuals of an ethmoid fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother




INTRODUCTION

The veteran had active service from February 1977 to February 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied an evaluation in excess of 10 
percent for allergic rhinitis with the residuals of an 
ethmoid fracture.  During the course of the appeal, the 
veteran moved to the jurisdiction of the RO in Waco, Texas.

This case was before the Board in November 2003, at which 
time the Board granted a rating of 50 percent for cephalgia 
and an effective date of September 14, 1995 for the grant of 
service connection for post-traumatic stress disorder (PTSD).  
The Board also remanded the issue of an evaluation in excess 
of 10 percent for allergic rhinitis with the residuals of an 
ethmoid fracture.  The issue remaining on appeal is again 
before the Board for final appellate review.  Stegall v. 
West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  Prior to March 3, 1999, the veteran had no more than 
moderate crusting and ozena, atrophic changes and polypoid 
lesions.  

2.  As of March 3, 1999, the veteran does not manifest more 
than mild rhinitis, without atrophic changes or polyps.


CONCLUSIONS OF LAW

1.  Prior to March 3, 1999, the schedular criteria for a 
rating of 30 percent, but no more, for allergic rhinitis with 
the residuals of an ethmoid fracture are met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6501 (1996); 38 C.F.R. § 
4.97, DC 6522 (2005).

2.  As of March 3, 1999, the schedular criteria for a rating 
in excess of 10 percent for allergic rhinitis with the 
residuals of an ethmoid fracture are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.97, DC 6501 (1996); 38 C.F.R. § 4.97, DC 6522 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO sent such correspondence 
in July 2001 and May 2004.  

A notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the notices were not provided to 
the veteran before the initial adjudication in June 1996.  
Because the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted after 
the initial adjudication of the claim by the RO (the "AOJ" 
in this case), it was impossible to have provided notice of 
the VCAA before the initial adjudication.  

In this regard, the Board notes that, while the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notices were provided, the claim was 
readjudicated, following which the veteran was furnished 
supplemental statements of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claim.  Therefore, with respect to 
the timing requirement for the VCAA notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

That is, in the present case, the deficiency in the timing of 
the VCAA notices is harmless error.  The requisite 
notification was ultimately provided to the veteran before 
the transfer and certification of the case to the Board at a 
time when development of the evidentiary record was actively 
proceeding.  The veteran had ample time in which to respond 
to the notice letters.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, 19 Vet. App. at 493, and the 
Board finds that the present adjudication of the appeal will 
not result in any prejudice to the veteran.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
records from the Social Security Administration in relation 
to this claim.  In conjunction with the Board's November 2003 
remand, the AOJ made multiple attempts to obtain the 
veteran's medical records associated with his nasal surgery 
in August 1997.  Unfortunately, complete records were 
unavailable despite numerous attempts.  The veteran was 
informed of the results of these attempts in the February 
2006 SSOC.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Finally, it is noted that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an earlier effective date for the instant 
disability ratings.  Although this decision results, in part, 
in the allowance of the veteran's claim for a higher rating, 
the question of whether the veteran has been properly 
notified as to the provisions regarding effective dates 
remains although the Board observes that the assignment of 
proper ratings necessarily involves the demonstrated degree 
of disability at various points of time by the evidence.  
That is the evidence about which the veteran was notified and 
has had opportunity with which to respond over the years.  In 
any event, the veteran has appellate rights in this regard 
and could thus not be ultimately harmed with the Board 
rendering a decision in his favor at this time.  Accordingly, 
the Board will proceed with appellate review.

Pertinent legal criteria for increased rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The applicable rating criteria for diseases of the 
respiratory system, 38 C.F.R. § 4.97, were amended, effective 
October 7, 1996.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See, e.g., 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  The effective-
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312- 13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).

Prior to the amendment in October 7, 1996, allergic rhinitis 
had been evaluated as chronic atrophic rhinitis under DC 
6501.  Chronic atrophic rhinitis was rated at 10 percent with 
definite atrophy of intranasal structure, and moderate 
secretion; 30 percent with moderate crusting and ozena, with 
atrophic changes; and 50 percent with massive crusting and 
marked ozena, with anosmia.  38 C.F.R. § 4.97, DC 6501 
(1996).

Ozena is characterized by intranasal crusting, atrophy, and 
fetid odor.  STEDMAN'S MEDICAL DICTIONARY 1278-1279 (26th Ed. 
1995).  This citation is provided purely for definitional 
purposes to aid in the Board's discussion.  Cf. Kirwin v. 
Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 
(1994).  Use in this manner does not conflict with the 
holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  

The amendment added to the diseases of the nose and throat in 
§ 4.97 of the Rating Schedule, a new DC 6522 for allergic 
rhinitis and established criteria for its evaluation.  
Effective on and after October 7, 1996, allergic or vasomotor 
rhinitis may be rated at 10 percent where the disorder is 
present without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation is 
warranted for the disorder with polyps.  38 C.F.R. § 4.97, DC 
6522 (2005).

The RO has also considered rating the veteran's disability 
under the diagnostic criteria for sinusitis.  VA's Rating 
Schedule for sinusitis encompasses Diagnostic Codes 6510 to 
6514.  Under this general formula, a 10 percent disability 
rating is assigned for sinusitis when there are one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is present.  A 30 percent disability rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating, the maximum 
schedular rating, is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries. See 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 
6514 (2005).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by physician.  Id.

Prior to October 7, 1996, sinusitis, postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations, warranted a 50 percent.  If severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence, merited 30 percent.  If moderate, with discharge 
or crusting or scabbing, infrequent headaches, 10 percent was 
assigned.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514 
(effective prior to October 7, 1996).

Factual Background

A rating decision dated in August 1980 granted service 
connection for allergic rhinitis with ethmoidal fracture.  
The veteran's request for an increased rating that is the 
subject of this appeal was received by the RO on September 
14, 1995.  

The veteran was afforded a VA examination in May 1996 for 
chronic rhinitis.  His subjective complaints included 
difficulty breathing through the nose, especially on the 
left, with pain.  On specific evaluation, it was noted the 
interference with breathing space was severe, superiorly and 
inferiorly, with left septal spurring.  There was no purulent 
discharge.  The frequency of allergic attacks was chronic and 
constant, without medication.  The veteran reported dyspnea 
after 3-4 blocks.  The pertinent diagnoses were severe left 
septal deviation, chronic allergic rhinitis, and shortness of 
breath, unknown etiology.  

The veteran testified at a hearing at the RO in January 1997.  
The veteran stated that he did not receive treatment for 
allergic rhinitis.  Hearing transcript, page (P.) 4.  He 
testified that he awakens with a wet pillow because of mucus 
drainage.  He reported that he needed to clear his nose very 
frequently.  P. 5.  The veteran's brother testified that the 
veteran choked on the fluid.  P. 6.  The veteran agreed that 
he had constant crusting.  P. 8.       

During a VA audiological examination in March 1997, it was 
noted that the veteran had a severe septal deviation to the 
left and hypertrophic turbinates, bilaterally.  

A VA computed tomogram (CT) study in April 1997 revealed 
maxillary and ethmoid sinusitis, bilaterally.  There was a 
polypoid lesion in the superior aspect of the left maxillary 
sinus and a lesion in the inferior aspect of the right 
maxillary sinus.  The sphenoid sinus also revealed some 
thickening of the mucoperiosteum.  The pertinent assessments 
included maxillary sinusitis, chronic and polyps in maxillary 
sinus probably secondary to sinusitis.  Five days later, 
physical examination was positive for nasal septal deviation 
(NSD) and mucus moist, without purulence/polyps.   

VA outpatient treatment records dated in May 1997 show that 
the veteran was seen for chronic sinusitis and complaints of 
rhinorrhea.  On physical examination, right septal deviation 
was noted.  There was no mucopurulence, edematous mucosa.  
The pertinent assessment was chronic sinusitis.  The veteran 
underwent a functional endoscopic sinus surgery (FESS) with 
frontal anthrostomy; ethmoidectomy; frontal sinus 
exploration; septoplasty; and bilateral turbinectomy on an 
outpatient basis in August 1997.  Available records show that 
the procedure was well tolerated.    

On VA examination on March 3, 1999, the veteran stated that 
he had occasional interference with breathing through his 
nose and denied any purulent nasal discharge.  He had no 
dyspnea on rest or exertion.  On physical examination, there 
was mild tenderness over the maxillary sinus and ethmoid 
sinus.  The mucosa was moist, with no evidence of nasal 
polyps.  The septum was fairly midline.  There was no 
purulent discharge, no mucopus or nasal polyps.  The oral 
cavity revealed no post nasal drip.  The diagnosis was 
chronic sinusitis by history and allergic rhinitis by 
history.  He was status post function endoscopic sinus 
surgery.  

In March 1999, the veteran sought treatment at a VA facility 
after breathing in fiberglass dust while working on his boat.  
Both nasal cavities and turbinates were swollen and inflamed.  
In October 1999, the veteran was doing well; he no longer 
worked on the boat and was no longer exposed to dust.  He 
reported occasional rhinorrhea.  There was no post nasal drip 
(PND) or congestion.  

In March 2002, VA outpatient treatment record revealed that 
there was mild swollen mucosa, and the assessment was 
allergic rhinitis.  Membranes were clear in June 2002.  As of 
June 2002, the nasal membranes were clear.  The assessments 
included chronic sinusitis and allergic rhinitis.  

A VA general medical examination was accomplished in November 
2002.  The veteran reported that over the years he had 
persistent symptoms of rhinitis, about 2-3 times per week.  
About once a month he experienced a purulent discharge and 
interference with breathing through his nose.  Physical 
examination disclosed moist nasal mucosa.  The septum was 
midline, without obstruction, purulent discharge or crusting.  
There was tenderness to palpation of the maxillary sinuses.  
The pertinent diagnoses were status post ethmoid fracture; 
allergic rhinitis; and chronic sinusitis.  

A VA CT of the sinuses in December 2002 demonstrated clear 
frontal, ethmoidal and sphenoidal cells.  There was slight 
mucoperiosteal thickening involving the maxillary sinuses, 
consistent with the presence of sinusitis.  The impression 
was that the findings were consistent with mild sinusitis of 
the maxillary sinuses.  

The veteran was hospitalized at a VA facility in August 2005 
for mental problems.  Nasal/sinus congestion was denied.  
Physical examination disclosed normal mucosa, no septal 
deviation and patent nares.  The pertinent initial impression 
was chronic rhinitis, which was managed with medicine as 
needed during hospitalization.   

VA treatment records in January 2006 showed that the septum 
was in the center and the turbinates were not congested.  The 
veteran was to be given nasal spray for allergic rhinitis.  

Service connection is also in effect for post-traumatic 
stress disorder (PTSD), rated as 100 percent; cephalgia, 
rated 50 percent under Diagnostic Code 8199-8100; and 
tinnitus, rated 10 percent.  


Analysis

Under the criteria prior to the changes in October 1996, a 30 
percent rating was assigned with moderate crusting and ozena, 
with atrophic changes.  Under the new criteria, a 30 percent 
rating is assigned when the allergic rhinitis involves 
polyps.  In this case, the medical records prior to March 3, 
1999, including his report of surgery in August 1997, 
revealed that the veteran had interference with breathing 
space, characterized as severe (May 1996) and the presence of 
polypoid lesions (April 1997).  These records, thus, tend to 
support the 30 percent criteria of moderate crusting and 
ozena as well as the presence of polyps.  Indeed, some 
records during this time seem to affirmatively diagnose 
polyps while others refer to polypoid lesions.  Also during 
this period, the veteran complained of and testified to 
chronic and constant symptoms.  Again, there is corroboration 
to this testimony inasmuch as surgery involving multiple 
procedures was necessitated in August 1997, including a 
bilateral turbinectomy.  This testimony and the nature of the 
surgery tend to support the presence of moderate symptoms of 
allergic rhinitis as well as atrophic changes.  Given the 
severity of symptoms that ultimately resulted in surgery, the 
Board finds that under the old or new rating criteria, a 30 
percent rating is justified until March 3, 1999.  38 C.F.R. 
§ 4.7 (Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).  

Prior to March 3, 1999, a rating higher than 30 percent under 
the old rating criteria is not warranted since the medical 
evidence does not demonstrate massive crusting and marked 
ozena, with anosmia as required by DC 6501 (1996).  That is, 
there is no objective description of massive crusting and 
marked ozena, with anosmia.  A 30 percent rating under the 
revised criteria is the highest rating under Diagnostic Code 
6522 (2005).  There is no indication in the record that the 
veteran has bacterial rhinitis with rhinoscleroma as required 
to warrant a 50 percent evaluation under Diagnostic Code 6523 
(2005).  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995) (the Board must consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record).  

As of the March 3, 1999 VA examination, the evidence of 
record (and consistently from that point on) no longer 
revealed the presence of polypoid lesions or any evidence of 
nasal polyps so as to justify a 30 percent rating under the 
new criteria.  Additionally, status post 1997 surgery, the 
medical evidence showed no NSD.  Although the sinusitis and 
rhinitis are still described as chronic (June 2002, November 
2002, August 2005) and it is clear that the problems are not 
wholly resolved, the septum is now midline, without 
obstruction (November 2002, August 2005 and January 2006), 
membranes are generally clear (June 2002), and the 
description by medical personnel is not more than mild 
(December 2002).  That is, there is no further support for 
findings of moderate crusting and ozena, atrophic changes.  
Consequently, as of March 3, 1999, the record does not 
justify a rating higher than 10 percent for the service-
connected disability at issue.  To this extent, the veteran's 
claim for a rating higher than 10 percent is not warranted 
and a 10 percent evaluation is applicable as of March 3, 
1999.  See 38 C.F.R. § 3.344(a) and (b) (provisions apply 
only to reductions of ratings that have been in effect for 
five or more years).   

With regard to a rating under the Diagnostic Codes 6510 
through 6514 for sinusitis, the Board initially notes that 
the rating criteria include the component of incapacitating 
episodes or recurrences manifested by symptoms to include 
headaches.  The veteran currently has a separate 50 percent 
rating for cephalgia under Diagnostic Code 8100 (migraine 
headaches).  By regulation, the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  Under 
the criteria for sinusitis, both before and after October 
1996, the highest rating for sinusitis is 50 percent.  
Accordingly, it is to the veteran's advantage to have a 
separate rating for headaches under Code 8100 and a separate 
rating under the DCs for allergic rhinitis.   

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
there is no showing that the veteran's condition under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  Specifically, the 
medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his allergic rhinitis, or there has been 
marked interference with employment due solely to that 
condition.  In sum, the use of the regular rating criteria is 
not precluded based on this disability picture.  See 38 
C.F.R. § 3.321(b)(1) (2005).


ORDER

Prior to March 3, 1999, a 30 percent evaluation for allergic 
rhinitis with the residuals of an ethmoid fracture is 
granted, subject to the regulations governing the payment of 
monetary benefits.  

From March 3, 1999, an evaluation in excess of 10 percent for 
allergic rhinitis with the residuals of an ethmoid fracture 
is denied. 



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


